DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 08 December 2021 has been entered. 
1c.	The replacement drawings filed on 08 December 2021 are acceptable.

Status of Claims:
1d.	Claims 1-12, 14-16 and 21-23 are pending and under consideration.   

Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	All of the objections and rejections of cancelled claims are moot. 
2b.	The objection to the specification is withdrawn. The status of the parent non-provisional Application 14/916,917, has been updated. 
2c.	The objection to the drawings is withdrawn. The amended drawings for Figure 11 (Figures 11A-11M) now comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed a capital letter.
2d.	The amendment has overcome the rejection of claims 3-6, 10, 12, 21 made rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Amended claims 3-6 no longer recite the limitation "the capturing molecule". Amended 
2e.	The rejection of claims 1-12, 14-16 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not enabling the full scope of the claimed invention is withdrawn. The amended claims encompass a method of treating obstructive pulmonary disease, (COPD), and Adult-onset still’s disease (AOSD), said method comprising administering an IL-18 inhibitor, wherein the IL-18 inhibitor is interleukin binding protein, (IL-18BP). 
It is noted that in the Response of 08 December 2021, with respect to treatment of Adult-onset still’s disease (AOSD), Applicants state that (as the Examiner acknowledged), free IL-18 is elevated in fluids from patients suffering from adult onset still’s disease (AOSD), (see Examples, at pages 82-84, and table 14).  Applicants argue that one skilled in the art would understand that given the elevated levels of free IL-18 in AOSD patients and COPD patients, the administration of IL-18BP to AOSD patients would result in the treatment of AOSD in a similar fashion to the treatment of COPD. Applicant cites a post filing date reference, (Gabay et al, Annals of the Rheumatic Diseases, 2018;77:840–847), which demonstrates that tadekinig alfa (L-18BP) has a favorable safety profile and is associated with early signs of efficacy in patients with AOSD.
	These arguments are found persuasive. The specification teaches that IL-18BP binds to IL-18 with high affinity and that IL-18 is elevated in fluids from AOSD patients, (see page 6, 2nd paragraph, tables 11, 14). Thus, since IL-18BP binds and inhibits IL-18 with high affinity, administration of IL-18BP would be expected to be effective in treating 
Another post filing reference, (Kiltz, et al, Annals of the Rheumatic Diseases, 2020, Vol. 79, No. 1, pages 1-2), also report two patients with AOSD treated successfully with Tadekinig alfa, (IL-18BP) during several months, (see page 1, column 1). The reference teaches that the administration of Tadekinig alfa, (IL_18BP) is associated with a marked decrease in circulating levels of free IL-18 and improvement of disease manifestations, thus providing a strong rational for the mechanism of action of Tadekinig alfa in AOSD, (see page 1, column 2).
2f.	The rejection of claims 1-12, 14-16 and 21 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn. The instant amended claims 1-12, 14-16 and 21 no longer encompass administration of an IL-18 inhibitor or a “functional equivalent” or a “functional part thereof”. The amended claims encompass administering IL-18BP.

2g.	The rejection of claims 1-6, 10-12, 14-16 made under 35 U.S.C. 102(a)(1) as being anticipated by Dinarello et al, (US PG-Pub 2003/0008822, published on 2003), is withdrawn. The Dinarello et al reference does not teach or suggest a method of treating COPD or AOSD by administering IL-18BP. 

2h.	The rejection of claims 1-7, 10-12, 14-16, and 21 made under 35 U.S.C. 103 as being unpatentable over Novick et al, (Journal of Autoimmunity; 2010, Vol. 34, pages 121-126), is withdrawn. The Novick et al reference does not teach or suggest a method of treating COPD or AOSD by administering IL-18BP. 

Maintenance of Previous Rejection:
Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


3a.	 Claims 1-12, 14-16, 21 stand rejected and new claims 22-23 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US. Patent 10,882,905. 
3b.	Claims 1-12, 14-16, 21 are provisionally rejected and new claims 22-23 are also provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 10-24 of copending Application No. 16/883,906, (same inventors). 
Applicant submits that until the instant claims in this application are in condition for allowance, Applicant defers substantively addressing the double patenting rejections at this stage of prosecution. However, in the event that the double patenting rejections are maintained, Applicant reserves the right to amend or cancel the pending claims, or file a Terminal Disclaimer, once the rejection is the last remaining rejection.
Applicant's statements have been fully considered.  The double patenting rejections discussed above are maintained and are the only remaining issues.  Thus, Applicant is encouraged to submit terminal disclaimers at Applicant's earliest convenience. Applicant is reminded that at such time, filing a terminal disclaimer will overcome the instant rejection.  However, Applicant is advised that traversal of the rejection at such time would not be considered timely. 

Conclusion:
4.	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        07 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647